COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION

Appellate case name:          Zsolt Petko and Zsuzsanna Adam v. Carelton Courtyard

Appellate case number:        01-17-00918-CV

Trial court case number:      CV-0077741

Trial court:                  County Court at Law No. 2 of Galveston County

       On December 24, 2019, appellants, Zsolt Petko and Zsuzsanna Adam, proceeding
pro se, filed a “Motion to Reopen Case.” The Texas Rules of Appellate Procedure, which
govern the processes of this Court, do not identify a “Motion to Reopen Case” as a
permitted motion. However, based on the contents of appellants’ motion, the Court
construed it as a motion for rehearing. See TEX. R. APP. P. 49.1, 49.5. On January 9, 2020,
appellants’ motion was dismissed because this Court lacked jurisdiction. Specifically, this
Court’s plenary power expired on December 20, 2018, which is 30 days after the denial of
appellants’ motion for en banc reconsideration. See TEX. R. APP. P. 19.1(b). As stated in
the January 9, 2020 order, Texas Rule of Appellate Procedure 19.3 governs this Court’s
authority to act after its plenary power expires; however, and as stated in our January 9,
2020 order, none of the permitted post-plenary power bases set forth in Rule 19.3 apply to
appellants request. See TEX. R. APP. P. 19.3(a)-(d).
       In response to our January 9, 2020 order, appellants filed a series of documents with
this Court, including: (i) a “Bill of Exception” on January 23, 2020; (ii) a “Motion for
Leave to File” on January 24, 2020; and (iii) a “Motion for Explanation and Justification
of Court Decision” on February 11, 2020. This Court construes these filings together as a
further motion for rehearing of the January 9, 2020 order dismissing appellants’ motion for
rehearing.1 See TEX. R. APP. P. 49.5. Because this Court’s plenary power expired on

1
       Although this Court does not modify or vacate its judgment or issue a different opinion,
       because the appellants are proceeding pro se, under Texas Rule of Procedure 2 this Court
       suspends the normal operation of rule 49.5 and construes their filings together as a “further
       motion for rehearing.” See TEX. R. APP. P. 2, 49.5. The Texas Rules of Appellate
       Procedure only require this Court to give reasons for resolving an appeal in its opinion,
       which was done in the Court’s April 3, 2018 memorandum opinion. Further, the rules do
December 20, 2018, and because appellants’ filings do not fall under one of the permitted
post-plenary power bases, appellants’ motion must be dismissed for lack of jurisdiction.2
        Accordingly, we dismiss appellants’ motion for lack of jurisdiction, and dismiss all
other pending motions as moot.
       It is so ORDERED.


Judge’s signature:     /s/ Justice Evelyn V. Keyes
                       Acting individually        Acting for the Court


Date: March 10, 2020




       not require this Court to give any reasons for denying a motion for rehearing. See TEX. R.
       APP. P. 47.4, 49.3.
2
       Appellants’ appeal was dismissed on April 3, 2018 for want of prosecution for failure to
       pay the required clerk’s record fee. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). In
       appellants’ “Motion to Reopen Case,” they reference a correspondence to this Court which
       “disappeared,” ultimately leading to the dismissal for want of prosecution. Prior to the
       order for dismissal, on February 15, 2018, this Court issued an order and notice of intent
       to dismiss for want of prosecution, requiring appellants, within 30 days of the date of the
       order, to either: (i) make arrangements for payment of the clerk’s record; or (ii) file a
       response with this Court that no record is being requested. According to appellants, in
       response to the Court’s February 15, 2018 order, on or around March 8, 2018, they
       attempted to send a letter directly to Justice Laura Carter Higley (ret.), via the United States
       Postal Service, certified mail, return receipt requested. This is the correspondence which
       appellants allege “disappeared.” However, as is detailed in this Court’s December 1, 2017
       letter to appellants, all documents or other communication(s) with this Court must be filed
       through the Clerk’s office, and parties “may not communicate with either the justices or
       their staff about a case.”